 BARNWELL GARMENT CO., INC.51workpreviouslyperformedby the AssistantPressmen.CONCLUSIONUpon consideration of all pertinent factors, weshall assign the work in dispute to the employeesrepresented by Local 1.19. They have performedalmost identical work on the Weiss press, for whichthe Cadet press is a substitute, for a number ofyears. Removing them from this work would cause aloss of their jobs, whereas the Assistant Pressmenwould not be so affected by an assignment of thedisputedwork to the Local 119 flyboys. TheAssistant Pressmen's reliance upon its contract withtheEmployer is not persuasive in light of itscontinued acquiescence to the work complement ontheWeiss press and the Board's acceptance of thecorrectness of that assignment in 146 NLRB 1101. Inaddition, we find the Employer's assignment of thework in dispute to the Local 119 flyboys to be moreeconomical and more efficient. We therefore assignthe job of assisting the pressmen in the operation oftheCadetRotogravurePress, located in theEmployer's printing plant, to those employeesrepresented by Local 119, but not to that Union or itsmembers. This determination is limited to theparticular controversy giving rise to this dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the Act and upon thebasis of the foregoing findings and the entire recordin thisproceeding, the National Labor RelationsBoard makes the following determination of thedispute.1.Employees who are represented by New YorkPaper Cutters'& Bookbinders' Union No. 119,InternationalBrotherhoodofBookbinders,AFL-CIO, are entitled to perform the job ofassistingthe pressmen in the operation of the CadetRotogravure Press, which prints can and glass goodslabels at the Employer's Brooklyn, New York, plant.2.Neither New York Printing Pressmen's UnionNo. 51,InternationalPrintingPressmenandAssistants Union of North America, AFL-CIO, norNew York Press Assistants' Union No. 23,InternationalPrintingPressmen and AssistantsUnion of North America, AFL. CIO, are entitled, bymeansproscribed by Section 8(b)(4)(D) of the Act, toforce or require the Employerto assignthe workdescribed above to members of New York PressAssistants'UnionNo. 23,InternationalPrintingPressmen and Assistants Union of North America,AFL-CIO.3.Within 10 days from the date of this Decisionand Determinationof Dispute, New York PrintingPressmen's Union No.51, InternationalPrintingPressmen and Assistants Union of North America,AFL-CIO, and New York Press Assistants' UnionNo. 23,InternationalPrintingPressmenandAssistants Union of North America, AFL-CIO, shallnotify theRegionalDirector for Region 29, inwriting, whether or not it will refrain from forcing orrequiring the Employer, by means proscribed bySection 8(b)(4)(D), to assign the work in dispute tomembers of New York Press Assistants' UnionNo. 23,InternationalPrintingPressmenandAssistantsUnion of North America,AFL-CIO,rather than to employees representedby New YorkPaper Cutters'&Bookbinders'Union No. 119,InternationalBrotherhoodofBookbinders,AFL-CIO.BarnwellGarmentCompany,Inc.,aSubsidiaryofColonialCorporation ofAmericaandInternational Ladies' GarmentWorkers' Union,AFL-CIOandElizabethSine, an Individual.Case 26-CA-1941-1,-2.February 21, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn March 16, 1966, Trial Examiner Thomas F.Maher issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint and dismissed thecomplaintwithrespecttotheseallegations.Thereafter, theRespondent and the GeneralCounsel filed timely exceptions to the TrialExaminer's Decision, with supporting briefs. TheGeneral Counsel also filed a motion to reopen therecord for the receipt of additional evidence andmoved that the Board remand the cases to the TrialExaminer for the purpose of receiving additionalevidence pertaining to the alleged unfair laborpracticeswhichwere dismissed by the TrialExaminer. The Respondent filed an answering briefand a brief in opposition to the motion. The Boardgranted the motion to reopen the hearing and uponthe completion of the reopened hearing, the TrialExaminer issued a supplemental decision onSeptember 29,1966,reaffirmingtherecommendationscontainedinhisoriginaldecision,'assetforth in the attached TrialExaminer's Supplemental Decision. Thereafter, theGeneralCounselandChargingPartiesfiledexceptions to the Trial Examiner's Supplemental'Although theevidenceobtainedin the reopened hearing mayin our opinion be relevant to the issues involved inthis case thefindings and conclusions herein arenot based upon the evidenceobtained in that hearing,because ofthe Trial Examiner's failureto makecredibilitydeterminations as to the testimony.295-269 0-69- 5163 NLRB No. 8 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecision and supporting briefs, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith.In 1962 Respondent established its plant in Erin,Tennessee, after a substantial loan and certain taxand other advantages were given to it by the CountyQuarterly Court, the governing body of HoustonCounty,Tennessee.At this plant, Respondentintended to manufacture women's dusters, includingdusters which would retail for $1. It was anticipatedat the time of the initial arrangement that at somefuture time larger facilities and an additional loanwould be necessary to permit expanded operations.In the fall of 1963 the Respondent's officialsrequested of the County Court the necessary fundsto build an extension to the plant. However, thecourt rejected this request. Following such rejection,the Respondent advised the court that it had madearrangementstotransfercertainoperationsperformed in the Erin, Tennessee, plant to anothercommunity, but that it contemplated additionalexpansion of the Erin plant in 1964.2 The record alsoindicates that at some time in late 1963 theRespondent put the Erin plant up for sale.On January 28, 1964, several employees in theRespondent'sErinplantmetwithaunionrepresentative at the home of one of them, and, atthismeeting, all of the employees present signedunion authorization cards. Subsequently, severalunion meetings were held and a substantial majorityof the employees joined the Union. On February 24 arepresentation petition was filed with the Board; onMarch 3 and 9, respectively, the Respondent and theUnion executed a stipulation for certification uponconsent election; and on March 20 the election washeld pursuant thereto and the Union won by a vote of108 to 46. On March 30 the Regional Directorcertified the Union as the employees' bargainingrepresentative at the Erin, Tennessee, plant.Three days after the Union's first meeting, theRespondent's Vice President Friedman assembledthe employees at the plant and made a speech inwhich he advised the employees that the plant hadbeen put up for sale because the Company's requestfor a loan for additional expansion had been refusedby the Court.During the organizing campaign, the plantmanager interrogated one of the employees at theplant about the "union mess." Also, one of theforemen asked an employee if he had signed a unioncard and advised the employee that the Companyhad a list of the employees who signed union cardsand a list of the leaders of the Union and that theywere "all going out the door and would not becoming back." The same foreman also informedanother employee that if the Union were to organizethe plant, there was a likelihood that the employeeswould "lose their jobs" and that the Company couldhold on to the building for 10 years or more.Similarly, a supervisor told an employee that if theUnion were successful, the employees would becutting their own throats.Severaldaysbefore the election the plantmanager asked an employee if she had made up hermind about the Union. When she replied that shewas in favor of it, he told her that if he could get herto change her mind, he believed he could "save" 20to 25 more girls by getting them to vote against theUnion.In addition, the record indicates that one of theRespondent's supervisors spiedon a union meetingheld at one of the employee's homes during theorganizing campaign, and during the meeting asupervisor's wife, who was also the plant manager'ssecretary, telephoned the home of the employeewhere the meeting was held and inquired who waspresent at the meeting at that time.During this period, on a day that most of theemployees wore union buttons to work, the plantmanager and company engineer walked up anddown the aisles of the plant with clipboardscontaining a list of all employees in the plant,) andstopped at each of the employees who waswearing aunion button and placed a check after his name.Similarly, in the cutting room a foreman walked fromworker to worker checking off the names ofemployees wearing such buttons. On the basis of allthis evidence, the Trial Examiner found that "nosooner had the Union begun itsorganizingcampaign... than Respondent's supervisors and its plantmanager commenced a campaign ... to deter theunionization of the plant."3We agree with thisfinding.Shortly after the Union's election victory, theCompany advised the Union that it intended to lay2The Respondent'sVice President Friedman advised theChairman of the CountyCourtby letter in December 1963 that theCompany had "concluded negotiations with another communitywhere training operations will shortly be established while thebuilding is being constructed as in the case of Erin. Consideringthe pace of our growth it is entirelylikely,however, that anotherrequest for additional space in Erin may be submitted to the courtsometime in mid 1964."3However, the Trial Examiner considered evidence of theRespondent's conduct during this period only as backgroundevidence of Respondent's union animus in assessingthe nature ofthe alleged unlawful conduct, since it occurred poor to the 6-month period immediately preceding the date of the filing of thefirst charge BARNWELL GARMENT CO., INC.off a large number of the employees in the Erinplant, and after meeting on several occasions withtheunion representative about the method ofimplementing the layoff, the Company laid offapproximately one-half of the plant employees on theday after the Union was certified.The Trial Examiner found that this layoff wasdictated by economic considerations and dismissedthe allegations of the complaint alleging that thelayoffconstitutedunlawfuldiscrimination.Essentially, theTrialExaminer found that inDecember 1963, before any organizational activityoccurred, the Respondent made a decision to sell itsplant and to reduce its operations because itsrequest for funds to expand the plant had beenrejected by the County Quarterly Court, and that thelayoff was a direct consequence of the December1963 decision and was not connected with the unionorganizational activities of the employees in theplant.AlthoughtheRespondent introducedsubstantial evidence pertaining to the economicjustification for the layoff, the Trial Examiner did notconsider this evidence, because of his view that thelayoffwas caused by the Respondent's "finaldecision to sell the plant," which occurred prior totheunionactivity.However, contrary to theconclusions of the Trial Examiner, the Respondentcontended that the layoff resulted from severaleconomic factors; namely, the large inventorieswhich had accumulated early in 1964, the failure ofthe plant to produce a profit, and the County Court'srefusal to grant the expansion loan.In our opinion, the record does not containsubstantialsupportfortheTrialExaminer'sconclusion that Respondent made a final decision tosell its plant after the court's rejection of its requestfor further loan assistance, and that the layoff wasthedirect consequence of such decision. VicePresident Friedman testified that the plant wasoffered for sale sometime late in 1963; he could not,however, recall whether this action was taken priortoor after the court's rejection of his request.Friedman's testimony was the only evidence offeredon this point, and, despite efforts by counsel for theGeneral Counsel to have Friedman set the date ofthe initial offering of the plant for sale with moreexactitude, Friedman did not do so. In view of theimportance of the date of this action in determiningwhether the curtailment of operations involvedherein resulted from the court's decision and thefailure of the Respondent to introduce records tosupport Friedman's testimony, we find that therecord does not permit a finding that the plant wasoffered for sale as a result of the court's rejection ofthe Respondent's request for additional loans.We find further that the fact that the plant wasoffered for sale does not support a conclusion thatRespondent had decided, prior to the unionorganizational campaign, to cease, or curtail, itsoperations in Erin. Indeed other evidence in therecord demonstrates that this was not so. In VicePresident Friedman's letter in December 1963 to53Judge Knott of the County Quarterly Court advisingthe court that Respondent had arranged to transfercertain of the plant's duster production to anothercommunity, Friedman stated that it was "entirelylikely" that "another request for additional space inErin may be submitted to the Court sometime in mid1964." This statement, together with the fact thatthe plant has not been sold and is still in operation,refutes the Trial Examiner's finding that a finaldecision to sell the plant was made in late 1963 andthat the layoff which followed several monthsthereafter was the result of such a decision.The Trial Examiner also found that after theexpansion loan was denied by the court, theCompany curtailed production by terminating thedollar-dusteroperationattheErinplantandsubstituting the production of intermediate priceddusters.However, the record indicates, and theRespondent admits, that this production changeoccurred before the court's denial of additional loansto the Respondent. If fact, the plant began producingintermediate priced quilted dusters early in 1963,and the dollar-duster operation was terminated inNovember 1963, before the court even consideredthe request for the expansion loan. Thus, there doesnot appear to be any record support for the TrialExaminer's finding that the decision to curtail thedollar-duster operations was caused by the court'srejection of the expansion loan request.As indicated, Respondent has not relied solely onthe contention that the reduction in operations wasthe direct result of a decision to sell the plant madeas the result of the court's rejection of its request foran expansion loan. It relies on two additionaleconomic grounds, increase of inventories andgeneral unprofitability of its operations, due in partto the fact that its efforts to expand were seeminglyfrustrated.Although the record indicates that the inventory atthe Respondent's plant did increase during the firstquarter of 1964, the record indicates that surplusesin the Respondent's inventories were not uncommonand there is no evidence that similar inventoryincreases which occurred prior to the advent of theUnionrequiredsubstantialcurtailmentofproduction and the layoff of substantial numbers ofemployees. Also, at the same time that the Erinplant's inventory was alleged to have reached acritical stage occasioning the mass layoff, the dusterinventory at another of the Respondent's plants, theDavan plant, had increased even more substantiallythan the inventory at the Erin plant without a layoff.Not only were there inventory increases at theRespondent's other plants, but, in addition, theRespondent contemporaneously began to increasethe contracting out of duster production and thenumber of dusters imported from foreign countriesto meet its sales demands. The record indicates thatthe number of dusters thus contracted out andimported in effect compensated for the curtailedproduction at the Erin plant after the layoff. Thesefactors, in our opinion, refute the Respondent's 54DECISIONSOF NATIONALLABOR RELATIONS BOARDargument that the immediate cause of the layoff wasthe"crisissituation"caused by the inventorysurplus.With respect to the Respondent's secondcontention that the plant was not producing a profit,the Respondent's own books and records clearlyrefute this contention, since they indicate that theplant was making a profit at all times during theperiod in question. To explain away the inferencesnaturally reached from a review of the Respondent'srecords,theRespondent'saccountingofficertestified that he manipulated the books in order forthem to show a profit. However, no evidence wasever introduced showing the amount of loss actuallysufferedby the Respondent, and there is noindication in the record that such records areavailable, or that such losses in fact occurred.Additionally, the Respondent's Federal income taxreturns showed similar profits and support theconclusion that the Erin plant was making a profitduringthisperiod.Also,contrarytotheRespondent's contention at the hearing, VicePresident Friedman indicated to the County Court,when requesting the expansionloan in late1963, thattheplanthad been "very profitable." Shortlythereafter, the plant manager in a speech to theassembled employees at the plant stated that theCompany had made a profit in 1963, and that itexpected larger profits in 1964.Although it may be true that the Erin plant wouldhave been more profitable had it been permitted toexpand, in our opinion, the evidence in the recordcontradictstheconclusionthatbecause theexpansion loan was refused, the plant was unable tomake a profit, and that its inventories had reachedsuch a criticalstagethat it became necessary to layoff half of the employees at the plant.Similarly, although the record does indicate thatdollar dusters were produced at the Erin plant in1963 and that the operation was terminated inNovember 1963, the evidence does not support theRespondent's contention that the dollar-dusteroperation was unprofitable. In any event, it appearsthattheplantwasaprofitableoperation,manufacturing a variety of ladies housecoats(dusters) during that year.In view of the foregoing, in our opinion, theRespondent has failed to substantiate its claim thatthe layoff was based upon economic considerations.Absent such economic considerations and in view ofthe Respondent's coercive and antiunion conductduring the organizational campaign, includingthreats of job loss and the timing of the layoffimmediately after the certification of the Union, wefind that the Respondent's decision to lay off theemployees employed at its Erin, Tennessee, plant,and listed in the Appendix, was motivated by theIn addition, we affirm the Trial Examiner'sconclusion thatthe Respondent, by interrogating employeeRushing, assuring himof continual employment if he forsook the Union,and terminatingunion activity of the employees and thereby violatedSection 8(a)(3) and (1) of the Act.4THE REMEDYHaving found that the Respondent had engaged inand is engagingin unfair labor practices in violationofSection 8(a)(3) and (1), we shall order theRespondent to cease and desist therefrom and takeaffirmativeactionnecessary to effectuate thepolicies of the Act.Unlike the Trial Examiner, we have found that thelayoff on April 1, 1964, at the Respondent's Erin,Tennessee, plant was discriminatorily motivated,and, therefore, we shall order the Respondent tooffer all of the employees laid off on that dateimmediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority and other rights and privileges, andwe shall order the Respondent to make whole theseemployees for any loss of earnings they may havesuffered by reason of the discrimination againstthem, with interest at 6 percent, computed in themanner and amount prescribed inIsis Plumbing &HeatingCo., 138 NLRB 716, 717-721.In view of the nature of the unfair labor practicescommitted,and in view of the substantialbackground evidence of the Respondent'sanimustowards the union, in order to prevent thecommission of other unfair labor practices, we shallorder that the Respondent cease and desist frominfringing in any manner upon the rights guaranteedin Section 7 of the Act.CONCLUSION OF LAWUpon the basis of the foregoing findings of factand the entire record in this case, we hereby amendthe Trial Examiner's conclusions concerning thediscriminatory layoffs, andmake the followingConclusion of Law:By laying off half of the employees at its Erin,Tennessee, plant immediately after the certificationof the employees' representative, and following asubstantial antiunion campaign including threats ofjob loss, surveillance of union meetings, and othercoercive conduct, the Respondent has discriminatedwith respect to the hire and tenure of employment ofthese employees to discourage membership in theUnion in violation of the provisions of Section 8(a)(3)and (1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Barnwell Garment Company, Inc., a subsidiary ofhim when hefailedto do so, interfered with Rushing's exercise ofhis statutory rights as well as the exercise of such rights by otheremployees. BARNWELL GARMENT CO., INC.Colonial Corporation of America,its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discriminating against any employee in regardto his or her hire or other tenure and condition ofemployment to discourage membership in theInternationalLadies'GarmentWorkers'Union,AFL-CIO,or any other labor organization,by layingoff,discharging,orotherwise terminating orinterrupting his or her employment.(b)Unlawfullyinterrogatingemployeesconcerning their union membership,activities, ordesires.(c)Promising employees continued employmentprovidedtheyresign their membership from theInternationalLadies'GarmentWorkers'Union,AFL-CIO,or any other labor organization.(d) Inanyothermanner interferingwith,restraining,or coercing its employees in the exerciseof rights guaranteed them by Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Offer to the employees laid offon April 1,1964,5and those additional employees similarly laidoff on April1or 10,1964,whose names will bedetermined during the compliance proceedings inthis case,immediate and full reinstatement to theirformer or substantially equivalent positions,withoutprejudice to their seniority or other rights andprivileges previously enjoyed,and make them wholefor any loss of earnings they may have suffered byreason of the discriminations against them, in themanner set forth in the section of this Decisionherein entitled"The Remedy."(b)Preserve and, upon request,make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports,and allother records necessary to determine the amount ofbackpay due under the terms of this Order.(c)Notifythe employees laid offon April 1, 1964,if any are presently serving in the Armed Forces ofthe United States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act,as amended,after discharge from theArmed Forces.(d)Post at its plant in Erin, Tennessee, copies ofthe attached notice marked"Appendix." Copies ofsaid notice,to be furnishedby theRegional DirectorforRegion 26, after having been duly signed byRespondent's representative,shall be posted by itimmediatelyuponreceiptthereof,andbemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonalble steps shall be taken by Respondent toinsure that said notices are not altered,defaced, orcovered by any other material.55(e)Notify the Regional Director for Region 26, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.5See AppendixAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT discriminateagainstemployeesin regard to their hire or other tenure andconditionofemployment to discouragemembership in the International Ladies'Garment Workers' Union, AFL-CIO, or anyotherlabororganization,by laying off,discharging,orotherwiseterminatingorinterrupting their employment.WE WILL NOT unlawfully interrogateemployees concerning their union membership,activities, or desires.WE WILL NOT promise employees continuedemploymentprovidedtheyresigntheirmembership from the International Ladies'Garment Workers' Union, AFL-CIO, or anyother labor organization.WE WILL NOT in any other manner interferewith, restrain, or coerce any of our employees inthe exercise of rights guaranteed them bySection 7 of the National Labor Relations Act,as amended.WE WILL offer to the following employees,who were laid off on April 1, 1964, immediateand full reinstatement to their former orsubstantiallyequivalentpositions,withoutprejudice to their seniority or other rights andprivileges previously enjoyed, and make themwhole for any loss of earnings they may havesuffered by reason of the discriminationagainstthem:Lois AgyRelda AdkinsBobby AlsobrooksMai Belle AlsobrooksDorothy BarnesMary Lou BratschiRonnie BratschiFrances BrewerMary Alice BrooksJoe ButlerMaxine CableBettye CatheyJudy ChildressBonnie Jean ClarkJ.C. ClarkRosie ClaxtonMyra CoakleyOrville DennisAnne FerrellNora GarrettNorma GentryDorothy HamiltonShirley HanelineMary Jo HarperFrances HarveyGladys HearndonSteward Larry HearndonEthel Mae HeglerHelen HodgesBonnie Howell 56DECISIONSOF NATIONALLABOR RELATIONS BOARDGeorgia HowellElizabeth SineJean SterlingShelia WestermanJoe ButlerMennie HuttonCairllon Moore KilgoreHelen KnightThelma LargentBettye Jo LewisJane LewisGlenda LoerchJean MannersLecil MarkinsAlfred MathisBettye Lou McClainBernice MooreJuanita MooreBruce MusserAudrey NaylorElizabeth NewmanWilma NicholsIrene ParchmanEsther PernellMary Paulene PhillipsVirginia PhillipsBettye Jo PulleyEthleen RainwatersEd ReynoldsRita RossBarbara RushingMarvin RushingRay RushingBeatrice SatterfieldTerry ScholesRuby SimmonsDiana StringfieldRosa TannerWatson ThomasNancy Coakleyand those additional employees laid off on April 1 or10, 1964, whose names will be determined during thecompliance proceedings in this case.BARNWELL GARMENTCOMPANY, INC., ASUBSIDIARY OF COLONIALCORPORATION OFAMERICA(Employer)DatedBy(Representative)(Title)Note: We will notify the above-named employeesifpresently serving in the Armed Forces of theUnited States of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 746 Federal Office Building, 167 North MainStreet,Memphis, Tennessee 38103, Telephone534-3161.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER,Trial Examiner: Upon charges andamendments thereto filed on September 28 andNovember 24 and 25, 1964, by International Ladies'Garment Workers'Union,AFL-CIO,herein referred to asthe Union,and byElizabeth Sine, Charging Parties herein,the Regional Director for Region26 ofthe National LaborRelationsBoard,herein called the Board, issued acomplaint on behalf of the General Counsel of the Boardon November 25, 1964, alleging violations of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(29 U.S.C. Sec. 151,et seq.),herein called the Act. In itsduly filed answer Respondent, while ajmitting certainallegations of the complaint, denied the commission of anyunfair labor practices. Pursuant to appropriate notice,hearings were held before me on February 1, 1965, in Erin,Tennessee; on March 24, 1965, in Clarksville, Tennessee;and on September 21, 1965, in Washington, D.C. Allpartieswere represented by counsel and afforded fullopportunity to be heard, to present oral argument, and tofile briefs with me. Briefs were filed on November 1, 1965.Upon consideration of the entire record, including thebriefs filed with me, and upon my own observation of eachwitness appearing before me, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTRespondent is a wholly owned subsidiary of ColonialCorporation of America, a holding company incorporatedin the State of New York and owning 36 subsidiarycompanies which operate plants located in Tennessee,South Carolina, North Carolina, and the West Indies,including Respondent's plant at Erin, Tennessee, a plantoperated by Allendale Garment Company and another bythe Davan Company, both at Allendale, South Carolina.Respondent annually, in the course and conduct of itsbusiness, purchased and received at its Erin, Tennessee,plant materials and products valued in excess of $50,000directly from points outside the State of Tennessee, andduring the same annual period manufactured, sold, andshipped from its Erin, Tennessee, plant products valued inexcess of $50,000 directly to points outside the State ofTennessee. It is admitted and upon the foregoing Iconclude and find that Respondent is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.It.THELABOR ORGANIZATION INVOLVEDIt is admittedand I conclude and find thatInternationalLadies' Garment Workers' Union, AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE ISSUES1.Absence of evidence of antiunion motivation foreconomic decisions.2. Interrogationandsubsequentterminationasinterference, restraint, and coercion.3.Preferentialhiring list to insure proper futurerehiring.IV.THE ALLEGED UNFAIR LABOR PRACTICESA. ThePlant's Economic SituationTheRespondent established its plant in Erin,Tennessee, in 1962 on the basis of financialarrangementsmade with the local community whereby a substantial loanwas given to the Company and certain tax and otheradvantages made available to it in exchange,as itwere, forthe opportunity provided for expanding the local economy.In this instance the agreement was made with the County BARNWELL GARMENT CO., INC.Quarterly Court, the governing body of Houston County,Tennessee.When made it was Respondent's plan,according to its Vice President Leonard Friedman, toutilize the newly established facilities to manufacture awoman's outer garment known as a duster' that would sellat retail for $1.2 Expansion of the plant was anticipated atthe time of the original agreement, having in mind thatinitially only a limited number of employees would beavailable for training and useful production, approximately250 to 300. But in keeping with the volume necessary toprofitablymanufacture the cheap item planned, it wasanticipated and appears to have been understood at thetime that larger facilities and a further loan would benecessary. Accordingly, in the fall of 1963 Respondent'sofficials returned to the County Court and requested thenecessary funds to build an extension to the plant. Thecourt rejected the Company's request.There is some question in the record and the briefs as toexactly when in the fall of 1963 this meeting and thecourt'srejectiontookplace.Thus,VicePresidentFnedman testified that the meeting took place sometimein October or November 1963, and Arlie Sine, a member ofthe court itself, testified when called as a witness by theGeneral Counsel that the meeting was on December 13. AletterdatedDecember 10, 1963, addressed to JudgeWilliam Knott from Vice President Friedman, offered inevidence by General Counsel, serves only to complicatethe fixing of the meeting date, for in this letter Friedmanexpressed to Judge Knott his feelings with respect totheunfavorabledecisionDecember 14th," a date 4 days later than the letter itself.Obviously, if the letter is dated correctly, and the GeneralCounsel in offering it suggested nothing to the contrary,then the meeting occurred at least before its date,December 10. To the same point Judge Sine would appearto be in error in fixing the date as December 13. Suffice itto say, the meeting with the court can unquestionably befixed in late November or early December 1963, well inadvance, incidentally, of the Union's first appearance inlate January 1964.Followingthecourt'srefusaltoaccommodateRespondent's expansion plans, arrangements were madeto expand elsewhere. Thus in the same letter referred toabove (General Counsel's Exhibit 3) Friedman informedJudge Knott of the County Court that "we have concludednegotiationswith another community where trainingoperations will shortly be established while the building isbeing constructed as in the case of Erin." In this context,then, Respondent determined to relocate its manufactureof low priced dusters and to curtail its operations at Erin.Accordingly, by December 18, 1963, it had determined todispose of the Erin plant and had already engaged a brokerwho reported progress to Friedman on December 18. ThusaMr.GeraldHoffman of The Manufacturers andContractors Service, Incorporated, wrote:I am advising you that we are, negotiating with LouisHand, Incorporated, of New York-and Fall River,Massachusetts, in connection with your plant in Erin.We will be in touch with you further on this.Also referredto as ahousecoator muu-muu.iTheundemed testimonyof Vice PresidentFnedman.3Cf.Angwell Curtain Company, Inc. v. N.L.R.B ,192 F 2d 899,903 (C.A7),Texas Industries, Inc.,156 NLRB 423,Wiese PlowWeldingCo,Inc., 123 NLRB 616.57There is no direct evidence in the record to the effectthat Respondent's employees became immediately awareofthedecisionaffectingtheirplant.Certaincircumstanceswould suggest, however, that thisinformation was known. Thus it happens Arlie Sine, awitness called by the General Counsel, was a member oftheCounty Court which refused the Respondent'sexpansion request and was also the husband of ElizabethSine, a Charging Party in this proceeding and the leaderamong the Respondent's employees in bringing in theUnion. Under such circumstances, it is reasonable toconclude that after early December 1963 the informationconcerning Respondent's misfortunes, never claimed tohave been concealed or confidential, was conveyed bySine to his wife and ultimately to the other employees.Moreover, the Respondent's plant is a small one,employing approximately 200 at that time, and Erin,Tennessee, is a rural community and county seat with atotal population of less than 1,000. It is not unreasonable toinfer, and I do infer, that in a relatively small plant in smallcommunity news of such economic significance wouldcome quickly to the attention of the people most directlyconcerned-Respondent's employees.3At the time, however, Respondent does not appear tohave been completely frank with its employees concerningthe future. Thus following the completion of a large orderaround Christmastime 1963 the then plant manager,MilledgeHerlong,calledthecuttingdepartmentemployees together, complimented them on the fine jobthey had just turned in, and, according to employeeVirginia Phillips, told them that they "had made a profit,that business conditions were better and that it was hopedthey would even improve during the next year." Herlong'saccount of this speech indicates that it was in the nature ofa "pep talk" resulting from a good job recently completed,with no reference to profits, but rather to "progress." Ifind it unnecessary to resolve which word was used,finding merely that thiswasa pep talk, and, however illtimed in view of pending economics, it had no relation tocompany plans to curtail its operations in Erin."On January 31, 1964, Respondent through its VicePresident Friedman made its first official announcementof the community's loan refusal and the Company'sretrenchmentplans.Thus employee Relda Adkinscredibly described the speech:He said that there were outsiders who were notsatisfiedwith this company and that with theconditions, and if the people were not satisfied withthe company they were not satisfied with him, and hesaid the community of Houston County had not livedup to their contract on the plant, and he gave statisticsof other plants that were opened about the time ofBarnwell and how they got their extensions, and hesaid that Houston County was not going to let themhave the $95,000 extention that they asked for. Hesaid they didn't have enough room and that they hadto have more room, and they were not making a profitin this company, or in this plant, and they had to makea profit, and he said that if we were not satisfied with'"There nodoubt are many reasons why an employer mightdelay giving noticeto his employees of a foreseeablereduction inforce-onethatcomes readilytomind being the fact that suchinformation might cause his employeesto seekjobs elsewherebeforethe employer was ready to give up their services."Ltndsey's,156 NLRB 1114, fn. 1 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim that they were not satisfied with us, and if wewere not satisfied with them they would leave.And in corroboration, employee Virginia Phillips crediblystated,Well, he brought the mayor of Erin with him and hewas telling how they had asked for an extension on thebuilding and didn't get it and that Houston Countyhadn't lived up to their contract, or to their promisesand that they could not operate under a loss, and saidthat if Houston County didn't want them that theydidn't want Houston County, and said that they hadput the factory up for auction to sell. He even readsome of the advertisements, I guess, that they had putin the trade paper.Thus, employee Phillips also corroborates Friedman'stestimony quoted above to the effect that the Company notonly was refused its request for more funds but that it hadalready put the plant up for sale.B. The Advent of the UnionShortlybeforeFriedman'sJanuary 31speechemployees, under the leadership of Elizabeth Sine,displayed their first interestin bringing in a union.To thisend employee Sine, in the company of her husband, metwithUnionRepresentativeRichardNiermann inNashville, and several days thereafter on the evening ofJanuary28, a meeting,attended by Niermann, was heldwith a number of the employees at the Sine home.Employee Adkins, who testified credibly as to the contentsof Friedman's first speech,as well asto other incidents,was notamongthis original group. Indeed she stated thatas of then not only had she not become interested in theUnion but had not even heard of it.As a consequence of theinitial unionmeeting and theconsiderable subsequentmeetingsheld thereafter, asubstantial, majority of the employees joined the Union. Ageneralorganizingmeeting of employees was held by theUnion on February 24 at the Houston County Courthouse.Union buttons were distributed to those attending themeeting andwere prominently displayed by them on theirpersons when they appeared at work on the following dayand thereafter. Indeed,it isundisputed that a considerablemajority of the employees wore these buttons.Meanwhile the organizing campaign had progressed tothe filing of a representation petition with the Board inCase26-RC-2134,onFebruary 24.ThereafterRespondent and the Union, on March 3 and 9, respectively,executeda stipulationfor certification upon consentelection, and in the election heldpursuantthereto onMarch 20 the Union won by a vote of108 to46. It wasthereafter certified by the Regional Director as theemployees'bargainingrepresentative on March 30.C.Work Curtailment ProgramFollowing Respondent's decision in December 1963 toput the Erin plant on the market, steps were taken torevise the Company's production schedules. Because itwas determined that the dollar duster could only bemanufactured profitably on a volume basis, and this wasmade impossible by the Company's inability to expand its'More expensivedusterswere producedatRespondent'sDavan plantin Allendale, South Carolina.8Employee Phillips credibly testified that the first ofFriedman's three speeches, the one on January 31,contained nofacilities, production of this item was abandoned and theproduction of an intermediate priced duster ($1.85) wascommenced.5 Thus, in this late 1963-early 1964 periodwhen the decision to curtail had been made, dollar dusterscontinued in production only while the material was stillavailable from stock on hand, and they have not sincebeen produced either at Erin or elsewhere.There appears to be some discrepancy between thetestimony of Vice President Friedman concerning theforegoing facts and the production records in evidence.Thus it would appear that during the period in question aduster was also being produced of quilted material at Erinto sell in a higher price range. The schedule of dusterproduction discloses that this quiltedmaterialwasintroduced in June 1963 and was substantially abandonedat the year's end. During the intervening period, in relationto dollar dusters the quilted items appear to have beenproduced at a maximum monthly ratio of 3 to 4 in August1963 to a minimum of 1 to 50 in January 1964. Be this as itmay I am not disposed to speculate upon the innerworkings of Respondent's productionplans ata time whenunion considerations were nonexistent. Suffice it to saythe dollar duster has been shown by both records andtestimony to have been the principal production item ofthe plant at all of the critical times herein and that thetestimony is undisputed that it could not have beenproduced profitably except on a larger volume basis.Itwas in this posture of operations that Respondentlearned of the Union's interest in its employees. At thistimeVicePresidentFriedman did two things ofsignificance to issues present here. He gave speeches tohisemployees, one on March 13 and the other onMarch 19, in which he admittedly alluded to theunionization of the plant(infra,IV,D, 2);6 and heconsulted with his attorney, Harwood, concerning theUnion's arrival and its effect upon the Company's plans tocurtail the Erin operations. As a result of this conferenceand to avoid any suggestion that curtailment was related totheUnion'spresenceFriedman,uponHarwood'sinstructions, refrained from putting into effect any of theemployee layoffs that the lessened production wouldnormally have required and which initially had beenplanned. Instead, and again at Harwood's suggestion, heinstituted a 3-day workweek beginning late in February1964.7Having thus adjusted its retrenchment program to avoidany appearance of reprisal during the Union's organizingcampaign the Respondent continued the 3-day workweekuntil the election was over. At that time Friedmanreviewed the situation with his attorney and it was thendecided that a meeting be sought with representatives ofthe newly elected Union. Such a meeting was held atRespondent's request at the Anchor Motel in Nashville, onor about March 27 or 28, with Union RepresentativeNiermann and another unidentified union representativepresent together with Friedman, Stringer, Blatteis, andAttorney Harwood representing the Company. At thismeetingFriedman explained to Niermann that theCompany had been affected by the economic problemsdiscussed above and that as a result it had been "limpingalong" on a 3-day week. He suggested to Niermann thatthey continue the same amount of working hours butreference to the Union and occurred before she had heard of anyunion activity.'Theforegoing is a synthesis of the credited and undeniedtestimonyof VicePresident Friedman and Attorney Harwood. BARNWELL GARMENT CO., INC.reduce the work force to provide full employment for thosewhom they would retain. In this way, it was believed, theplant could be run more efficiently and there would be lesslikelihood of losing employees. Niermann at that timeagreed with the general premise advanced by Friedmanand the meeting ended on a note of exploring possiblelayoff formulas that could be agreed upon at a futuremeeting.' The next meeting was held at the same place onMarch 31, with employees J.C. Clark, Riley, and MusseraccompanyingUnionRepresentativeNiermann.According to eml;loyee Clark, whom I credit, Harwood,speaking for the Company, opened the meeting by askingNiermann if the Union had any counterproposals withreference to the selection of employees for layoff.Niermann's reply was that inasmuch as the Union had nocontract with the Company he would not agree or disagreewith anything having to do with the layoff. AttorneyHarwood credibly testified in corroboration of Clark'saccount of this meeting. Thus when Niermann was asked"if he had any alternative suggestions or any other ideas toput forth with reference to selecting these employee," hewas quoted as replying: "I don't think that's our business.I think that's your business and we are not going toparticipateinit."9WhereuponHarwood advisedFriedman, who was present, to proceed with the layoff inaccordance with the layoff formula he had previouslysubmitted to the Union. On the following day, April 1,layoff slips, stating as the reason therefore "Lack ofWork," were given to approximately 70 of Respondent'semployees, as well as to an unidentified number of itssupervisors, including Robert Turner. None of these havesincebeen reemployed except, in the case of oneemployee, Rushing, as a subsequent replacement for oneof the employees who had survived the layoff andthereafter took leave.D. Background of A((egec( ITmp(oyer Animus Towards theUnionIn support of his contention that the April 1 layoff wasdiscriminatorilymotivatedcounsel for the GeneralCounsel adduced considerable testimony relating toconduct of Respondent's officials and supervisors betweenmid-February and the date of the layoff. Occurring as itdidduring a period prior to the 6-month periodimmediately preceding September 28, 1965, the date ofthe filing of the first charge in this proceeding, thisconduct is clearly not to be deemed evidence of anymisconduct under the Act,10 and counsel made nosuggestion that it was so intended. The evidence is of59significance,therefore,only as background in assessingthe nature of allegedly unlawful conduct which occurredafterMarch 28.11Such findings as I make with respect tothis pre-March 28 evidence will be made, therefore, withthis limitation in mind. But so that the proper perspectivebe maintained it should be noted at this point that thebackground evidence presented herein relates to incidentswhich occurredafterRespondent had been refused fundsto expand its plant facilities and had placed the plant onthemarket for sale; which events, it has already beenfound,occurred prior to the advent of the Union.1.Activities of supervisorsNo sooner had the Union begun its organizing campaignin early February 1964 than Respondent's supervisors anditsplant manager commenced a campaign to their owncalculated to deter the unionization of the plant.On the evening of February 19, a union meeting washeld at the home of employee Adkins and a considerablenumber of cars were parked on the adjoining street. As themeeting progressed, but while Adkins was awaiting thearrival of several latecomers, she observed SupervisorRobert Turner, who has since been laid off(supra) ,driveup the street and backagainat least three times, each timeslowly passing the Adkins' home. Turner resides on theopposite side of town. Thereafter, and while the meetingwas still in progress, Turner's wife, who was then PlantManager Herlong's secretary, telephoned the Adkins'home six or more times, each time inquiring who waspresent at the meeting then in session.Following a general meeting of union members at thecourthouseonFebruary 25,unionbuttonsweredistributed and were first worn by employees at work onthe next day, February 26. On this occasion Plant ManagerHerlong and James McNeely, a production engineer andpresentlyHerlong's successor as plant manager, wentabout the plant with clipboards in hand, and stopping closeby employees who were wearing union buttons wouldmake notations on their record sheets.12 Shortly thereafterHerlong walked up to Cutting Room Foreman Crews andwas heard by employee Rushing to ask him "how many inyour department are wearing buttons," to which Crewsreplied, "99 percent." Thereafter Crews told Rushing hethought the employees "looked rather ignorant, foolish, tohave such a thing on. "13During this same period Crews, Herlong, and HeadMechanicRichardson 14 indulged in activities andconversations of like character.8The details of this firstmeeting is a synthesisof the credited,undemed, and mutuallycorroborativetestimonyof Fnedman andAttorneyHarwood.UnionRepresentative Niermann was notcalled as a witness and the statements attributed to him standundemed0Vice PresidentFnedman also testified without contradicitonthat at one of the two meetings,in the course of discussing theCompany'seconomic situation at the Erin plant, he invited theunion representatives to seek out contractwork andbung it intothe plant.10 Section 10(b)iiLocalLodgeNo 1424,InternationalAssociationofMachinists,AFL-CIO (Bryan Mfg. Co) v N.L.R.B.,362 U.S. 411.izThetestimonyof employees Phillips andRushing, which Icredit.Ido not relyon employee Sine's testimony to the sameeffectPlantManager Herlong was not questioned concerningthese incidents involving union buttons and I do not creditMcNeely's explanationto the effectthat he was merely makinghis routine timestudies.13Crewswas not questioned concerning this incident,but wasasked if he knew whoor howmany employeeshad worn buttons,towhich he denied any knowledgeFor reasons discussed indetail hereafter(infra,fn 15), 1 do not credit Crews' testimony.14There issome question whetherMcNeely,when employed asengineer, and Head Mechanic Richardson were supervisors As ithas been establishedby documentaryevidencethat McNeely wasempowered to issue and sign as "Foreman or Supervisor" a slipknown as an"Employee Warning Notice"whereupon possibledisciplinaryaction was recorded,albeit such slip was shown tohave been initialedby the plantsuperintendent,Iwouldconcludeand find that insofar as his relations withemployees areconcerned he was held out as a supervisor or representative ofmanagement,and was soconsidered by the employeesAs the credibletestimony of employeeClarkestablishes,contrary to Vice President Friedman's explanations which I donot accept, thatRichardson,although hourly paid and performinglike work, assignedjobs tothe other two mechanics,and grantedthem permission to take timeoff, I would find him to be asupervisor within the meaningof the Act Cf.BriminghamFabricating Company,140 NLRB 640 60DECISIONS OF NATIONAL LABOR RELATIONS BOARDPreviously on or about February 1 Herlong had calledemployee Clark to his office and in the course of theconversation which followed asked him "what about thisunion mess."When Clark said that he "wasn't talking,"Herlong replied that if he did say anything "it had betterbe the right thing."15 Shortly thereafter Foreman Crewsasked employee Rushing if he had signed a union card.When Rushing refused to discuss the subject with himCrews told him he had a list of those who had signed cardsand that the leaders were "all going out the door andwouldn't be coming back."Crews had a similar conversation with employeePhillips a month later, asking her what she "thought of thismessthat was going on." When Phillips said she did notknow what to think, he replied that if the Union were toorganizeall the Company's factories something might begained but this would not be so "on this little factory," andthere was a likelihood that employees would lose their jobsand the Company could hold on to the building for 10 ormore years. Shortly before the election was held onMarch 20, Crews, in the process of directing theemployees to go to the polling place, called them togetherin a, groupand, according to employee Rushing, stated,"We know we have lost the election, but what we can donow is stall.You all may havea union,-but a union won'tsave all of you all after the election." Then when anemployee suggested that he would have to have a goodreason "to throwamanout because he was a unionmember," Crews replied he could finda reasonany timehe wanted to get rid of any employee he wanted to,regardless of the Union.16Meanwhile, in mid-March Head Mechanic Richardsonstated to employee Clark with whom he worked that if theUnion came in the employees would be cutting theirthroats, the Company having moved from Barnwell, SouthCarolina, to Erin because of the Union. 17Finally several days before the election, as Herlong washelping employee Phillips who was then engaged in apackagingoperation, he asked her if she had made up hermind regarding"the situation" referring to the Union.When Phillips explained her position in favor of the Union,Herlong replied that if he could persuade her to voteagainst itthen 20 or 25 girls would follow her lead.2.VicePresident Friedman's speechesIn addition to the speech which Friedman made in lateJanuary and which contained no reference to the Union(supra),hemade two speeches thereafter which didcontain such references. The first of the latter two wasdeliveredonMarch 13. It was tape recorded andthereafter transcribed, a copy appearing in the record. Thefollowing is theMarch 13 speech based upon thetranscription which I credit:'SRelying asI do on Clark's credited testimony, I accordinglyreject Herlong's denial of this statement attributed to him.16Theforegoing is the credited testimony of employees Phillipsand Rushing.Ido not creditCrews'denial of the statementsattributed to him I have observed him as a witness andconsidered his testimony to the effect that he had little if anypersonalcontactorconnectionwith the employees. Theimprobability of such a situation is a factor in persuading me notto rely upon his testimony generally. Nor do I rely on any of theprognostications or production and operational facts allegedlyADDRESS TO ERIN WORK FORCEGood afternoon ...I'm surethat you are all awarethatsinceI came down to this plant to speak with youlast, in, I think it was late January of this year, severalthings have been happening that are most importanttoCompany employees and the community. ...Rumors are flying around,-A great deal of talk isbeingmade-and generally I believe a state ofconfusionexistswhich requires an expression frommanagement. . . . And this is the purpose for my visithere today ... to give you the position and feeling ofthe Company so that we can clarify in your mind, andIhope in the minds of everyone in this area who areeitherdirectly or indirectly concerned with theoperation of the factory. And up-to-date, honest,factual picture.-In this way, I hope to remove, wipeaway, and end all sorts of silly and unfounded stories.Now, first of all, it's important that all of youunderstand that there are two issues which havenothing to do with each other but which somehowseem to have become tangled up and intermingled intheminds of many of you. It's therefore veryimportant to all of us that you not only understandthese two separate points but also recognize how theyhave been misinterpreted and garbled through therumors and perhaps false and misleading informationgiven out by irresponsibleelementswho in my opinionare not nearly so interested in the welfare of thepeople who work here as they pretend to be.The firstissue isthe subject of profit and loss anddeals exclusively with the economic story of thisfactory and has nothing whatsoever to do withanything else. . . . Now, I told you in January and Irepeat here again today that the Company hasinvested a great deal of money in this factory... .That the Company has not made a profit from theinvestment.... That the Companyis operating at aloss.This is a very, very serious subject and, if you areinterested in your jobsas I amsure youare, it isworthy of your complete understanding since nocompany cancontinueto operate indefinitely at aloss. . . . So, please put everything else out of yourminds sofaras this subject is concerned andunderstand that first and foremostit is ourjob, yoursand mine, to help develop a profitable operation out ofthis plant.When I talked with you in January shortly after theHouston County Court rejected the Company'srequest for an addition to this building, I explainedthe difficulties with which the Company was facedwith after that request was denied: I also told you thatbefore the negotiations were completed with theCounty officials the Company had gone on record tosupplied by him to theemployeeswith whom he spoke. There isnothing inthe recordto suggestthat Crewsisanything but aminor supervisor whose vaunted knowledgeof the Company'sinternal operations and plans isborn of speculationand what Ifind to behis own antiunionpredilectionsif In acceptingemployee Clark's credited, undenied testimonythatRichardsonmade the statement attributed to him, nojudgment is intended to be made with respectto the accuracy ofRichardson's otherwise unsubstantiated statement BARNWELL GARMENT CO., INC.point out that we operated with very small markups ofprofit on large volume production and that we had toemploy not less than 400 in order to develop theproductivity needed to provide oursalesdepartmentwith a competitive product.... In effect we explainedto the county officials that we wouldrequire a largerareato operate in than the initial building wouldcontainand that when we had trained the first groupof workers we would expect the county to provide theadditionalareato expand our operations in Erin to thesizerequiredtoproduceourproductherecompetitively.Well, when faced with what appeared to be arestricted operation and continuinglossesitwas feltthat the best way to resolve the problem in theinterestof our workers and the stockholders of theCompany, a decision was made to attempt to sell thefactory to a company who operated on a higher profitper unit basis and who could operate economically inthis size building.-To implement that decision Ipersonally advertised and listed this factory for sale.... Now, I am sorry to have to explain this to you, butthese are the facts and youare allentitled to know..In early January, long before the Company hadknowledge of an effort on the part of a labor union toorganize our workers, advertisementswere run inseveral trade journals, The Daily News Record andThe Womens Wear Daily are just two of them....And, we received some replies. Let me read you a fewof them.This is a letter from The Work Wear Corporation, Idon't know who these people are, I've never metthem.... This is to Box MH-50 7 East 12th Street,New York, New York, which was the box number ofour ad-They said, "Gentlemen,please give uscomplete details of yourplant inthe south that wasadvertised for sale in a recent issue of The Daily NewsRecord."-This is dated January 9, this letter. .. ."Include in this information whereit isand if it isunionized or not." . . . The man wanted to know ... Iwrote back to him and said, "No, thisplant is notorganized, and we have a fine plant here and wewould like you to come down and see it. "-We hadan exchange of correspondence. On February 6th,Mr. Rosenthal, who is the President of this Companywroteme again.He said, "Thank you for your letter ofFebruary 4th. Very frankly, when an operation of yoursize continually building new plants, and wishes tosell one givesriseto a large question." -In otherwords, this man figures, will, this plant must be alemon, else why would the Company want to dump it..And, he went on to say, "We have heard rumors(This is on February 6th) we have heard rumors ofunionactivity in your area which frankly gave usreason to feel that this community might be one tostay away from. Our deduction might be completelywrong." -I wrote him back and I said, "To the bestof my knowledge, there is not now, nor have therebeen any problems connected with labor or attemptsto organizethe workers at this plant." . . . I explainedthat the principal and only reason for our offering thisplant for sale was due to the size restriction... Inshort, the plant was too small for us. ... OnFebruary 12th of this year, I wrote that back.So again, I want to make this emphatic andperfectly clear to everyonejust asI attempted to do61way back in January when I asked your County Judgeand the President of the Erin Chamber of Commercetobe present when I addressed the plant. TheCompany felt that the issue was of such importancethat the County and community leaders should beapprised of the situationalongwith our workers.Now, let me talk with you about the second issuewhich I assure you is not related in any way to thesubject I have just discussed. This is the new issuewith which the Company has only recently becomeaware of. I refer, of course, to the efforts which arenow underway by a labor organization to influence theworkers at this factory to represent you. Now, this isall right and although I have my own personal views,in all fairness, you should be told that the Companyhas no objection. Very frankly, we are far tooconcerned with the first subject, that of profit andloss, which far transcends importance whether or notyou wish to become members ofa union.Please don'tmistakewhat I am saying. It is, of course, animportant subject and I don't mean tominimize it butonly to say that from a relative standpointit is notnearly soimportantto you and the Company as is theproblem of making an efficient and profitableoperation out of this plant.The main point and the reason I am here today is tostress the separation of both of these issues to you.Union or nounion,this factory either must generateprofits orelse itcannot continue to operate.Ido feel that the game should be played fairlyhowever and because some of the statements whichhave been attributed to those people who areinterestedinorganizingthisfactorywhich havereached my ears are so wild and irresponsible, youshould be told the honest and undiluted truth. . .Now, this subject of unions is a very touchy one and Iam surethat the Company will be accused of all sortsof intimidation and threats because of the fact that Ihave dared to discuss this taboo subject today.Therefore, for two reason, I have made a record of mystatements to you. The first, because our Company isa responsible Company, we are willing to placeourselves on the record so that at any later date what Isay to you today will be available for anyone whowishes to see if the Company will stand behind what itsays, and the second reason, is so that if and when weare accused of threatening and brow-beating ourworkers we can let the record prove who did thethreatening and who did the brow-beating.Let me tell you now about some of the ridiculousstatementswhich I understand have been told to youby people who are more interested in taking moneyout of the Erin community thaninvestinginto the Erincommunity. If you have been told these fairly talesthen they will be familiar to you and my informationwill have been correct. If not, then obviously, I don'tknow what Iam talkingabout. However, having someknowledge of how these things are done, I am quitecertain that the formeris true.Fairy tale number one is the story which Iunderstand have been told to many of you, namely,that the Union wants to force the Company out of theErin factory. The story goes, that the Union has acompany standing by that will pay much larger wagesand offer great benefits to all of you. If this has beentold to you, then I say, let's have the Union disclose 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho this company is. Why be mysterious andsecretive.The Company stands ready to offer thisplant to any legitimate company, to even the Unionitself at a very, very realistic price. Again, I point outtoyou that long before any knowledge of unionactivity existed, the Company was faced with a majorproblem and substantial losses in the operation of thisfactory consistent with our obligations towards ourworkers we offered our plant for sale then and thatoffer still holds true. Quite honestly, I don't [think]the mythical company to which the Union refers toexists.I leave it to you to decide for yourselves.Fairy tale number two is another wild tale that theCompany will "walk out" if our workers decide tohave a union represent them. Also another part of thissame fairytale isthe oppositestatementswhich havebeen made to the effect that "The union will force theCompany to keep operating" . . . From what I'veheard it's no wonder that everyone in this communityis confused. Here again, let me set the facts straight.The Company has executeda leasefor thisbuilding and we intend to honor that lease which is fora period of ten years. No oneis goingto "Force us tostay," nor "Force us to go." Pure economics andnothing else will decide the future operation of thisfactory under the presentmanagementis concerned.Fairy tale number three is the button button game.This is a veryinteresting game asitmay have afamiliar ringto a number of you. It goes like this,-Aworker who is trying to decide in his own mind what isto his best interest is accosted by one or two otherpeople and is told, "Look, you've got to choose yourside, if you don't wear this button and join with us, wewill see that you lose your job after the factory hasbecome unionized." . . . Now, if you are someone whohas been either on the giving or receiving end ofsomething like I have just described, then my wordsshould make sense to you.Now, Iam goingto be accused of intimidating youwith this talk and I give you my word, that is no myintent. Let's all take a step back and look objectivelyat this whole thing. You peopleare intelligent,maturepeople. Be fair. Try to think of one single instancewhen any member of the management staff of thisCompany has intimidated or inferred in any way thatpunitive or disciplinary action will be institutedagainstaworker for union activity. This has nothappened, not will it happen.... We are not going todiscriminate. You want to wear a button, wear it. Butwhatever you do it is my sincere advice that you forgetfairy tales and examine the picture honestly andfairly.The last fairy tale Iam goingto talk to you is theone about the promises that I understand have beenmade by the Union. I have been told that greatincreasesin earnings are beingguaranteed if youelect to have the Union represent you to theCompany. Several people have sent me informationindicating that the Union has promised increases fromthirty cents to as much as seventy-five cents per hour.Well that is great, that is fine, ... that is, if you likefairy tales.The plain unvarnished truth is thatincreasesin earnings alongwith any other benefitscan only come from profits and from no where elseand I've already told you the story on that, so you canmake up your own minds as to the veracity of thestories which you have been told.Iwant to thank you all of you for giving me yourattention. I have tried as honestly and fairly aspossible to present the Company's position and I hopethat we can now end the confusion and rumors whichhave been flying about hot and heavy.... I am proudof this Company and what we stand for and I hope youjoin with me in that pride. You may all return to work.Thereafter on March 19 Friedman gave a third speech tothe employees. This speech was not recorded. Accordingto Friedman, whom I credit on this subject, it was a shortone and was prompted by rumors which had come to hisattention from the local community to the effect that in theevent the Union won the forthcoming election Respondentwould hire or would be required to hire large numbers ofNegroes. Replying to this rumor by his March 19 speechFriedman assured the employees that it was not theCompany'sintentionto indulge in discriminatory hiringpractices should the Union be elected.In aneffort todefend the Company in this matter Friedman held up forthe listeners to see a copy of a union publication in whichNegro union members were prominently identified in theaccompanyingillustrations.Thus, according to Friedman,he sought to establish the fact that any changes in theracial structure of the plant was to be viewed not ascompany discrimination but as a manifestation of unionpolicy. Parenthetically, it would be appropriate for me tonote here that far from being discriminatory, as suggested,such a policy would also appear to constitute amanifestation of national policy in the matter of racialequality. i aE.The Subsequent Interrogation of Employee RushingEmployee Rushing, who had been laid off with the otheremployees on April 1, was recalled on May 14 to take theplace of an employee who had survived the layoff but whohad just hurt his leg and would be away from work forseveralweeks. Rushing worked for 3 weeks. Shortlybefore his termination his foreman, Crews, came to himand asked him if he had dropped his union membership.When Rushing told him that he had not, Crews repliedthat he had hoped that he had dropped it. Rushing was laidoff on the following day.The nature of this layoff, although not alleged as aviolation of the Act, was fully litigated and obviously bearssignificance to Crews' previous conduct. Rushing, it willbe recalled, was rehired merely to fill in for a temporarilyabsentemployee.He testifiedwithout subsequentcontradiction by Foreman Crews that "the third week theboy came back on Monday and I asked Mr. Crews would itbe steady for me, you know, regularly, and he said `Yes,'said, `It's going to be regular.We have got plenty ofwork."'is19Employee Phillips testifiedconcerning this speech,but wasobscure indetailsShe did, however, corroborateFreedman'srumors of racial discrimination by quoting his conversations withlocalbusinessmenwho, accordingtoFriedman,had firstacquaintedhim with theserumors, and by describing hisdiscussionof the unionpublication.19Crews denied ever having told Rushing that there was plentyof work He did not deny, nor was he confronted with thestatement concerning the possibility of a steady job for Rushing.In any event I do not credit any of Crews' testimony(supra,fn15) BARNWELL GARMENT CO., INC.63F.TheParties' ContentionsItshould be noted at the outset that there is nocontention here that Respondent has either refused tobargain with the Union in violation of Section 8(a)(5) or thatitsselectionof employees for layoff was an element of thediscrimination alleged. Furthermore, it should be repeatedthat, excepting only the June 1 incident involving Rushingand Crews, none of the statements or activities describedin detail herein are contended, because of their age, toconstitute evidence of unfair labor practices. They werepresented as background evidence of Respondent'salleged attitude and motivation in opposition to the Union,explaining what is claimed to be the underlying purpose ofthe layoff.General Counsel's basic position is stated thus in hisbrief:The central issue in this case is simply whetherRespondent had a valid economic reason fordrastically reducing its operations in February 1964and laying off approximately half its working force theday after the Union was certified. If Respondent'seconomic defense falls, there will remain in therecord here no available explanation for Respondent'saction except the explanation which is supplied by thetiming of the layoff and Respondent's antiunionactivities.Thus it would appear that General Counsel has placed theburden of justifying the layoff as an economic one upon theRespondent, and its failure to establish this would be heldto warrant the conclusion that the economic reasons werea pretext. Elsewhere in the record counsel for the GeneralCounsel contends that even if it cannot be established thatthe layoff was discriminatorily motivated the record wouldsupport the allegation that the failure to recall was.In support of the economic situation at Respondent'splant, and elsewhere in the Colonial complex of which itwas a part, considerable testimony was adduced andexhibits supplied to support the contending points of viewthat business at Erin and elsewhere was good, or bad,depending upon the party contending, and that dusters,and other articles of clothing were or were notmanufactured at Erin or elsewhere in varying styles, atprofits, or losses. In arriving at my conclusion here I havestudied this testimony and the supporting documents mostcarefully,particularlywith a view to assessing theirrelevance to the issues presented.G. Analysis and Conclusions1.The alleged discriminatory layoffThis case presents the converse of the usual format ofalleged discrimination where a discharge or layoff is theresult of union membership or activity, or where it hasbeen founded upon pretextual excuses contrived todisguise such reasons. Here it was the union membershipand activity which was generated by the prospects ofeconomic layoff.What occurred is quite apparent from evidence adducedby counsel for the General Counsel. In December theCompany was refused an expansion loan and took steps todispose of its plant property and to curtail its production ofthe principal item being manufactured at Erin, the dollarduster. In late January an employee, Elizabeth Sine,sought out the Union at its Nashville headquarters with aview to organizing the Company's employees at Erin.Thus, as the facts detailed earlier clearly disclose, theeconomic and operational decisions which controlled thesubsequent April 1 layoff were made and became public20a month before the Union came into the picture. In such acontext it is difficult to understand how support can begiven to the allegation of the complaint that Respondentlaid off its employees because they had joined or assistedtheUnion, selected it as their collective-bargainingrepresentative, and had otherwise engaged in unionactivity or concerted activity. Indeed if the Union had notappeared on the scene shortly after the Respondent'splans had become known, the curtailment of operationswould have occurred earlier, for Respondent, in anabundance of caution and in an effort not to have itsactionsmisunderstood, deferred the layoff and "limpedalong" on a short workweek. And the layoff which isclaimed to have been a discrimination took place only afterconsultation with the Union and Respondent's undeniedefforts to obtain the Union's assistance in locating work or,as the final resort, its cooperation in effecting layoff. Thusthe timing which General Counsel would consider theessential of the discrimination here, namely laying off theemployees on the day following the Union's certification,may well be viewed as evidence of the Company'sundenied good-faith effort to avoid even the appearance ofdiscrimination by waiting until after the election wasover.2 iIn theDarlingtoncase before the United StatesSupreme Court22 presented here. Thus, restating theextablished principle of Section 8(a)(3), the Court notedthat "an employer has the right to terminate his business,whatever the impact of such action on concerted activities,ifthe decision to close is motivated by other thandiscriminatoryreasons."And in footnote language(footnote 10) particularly significant to the situation stated:It is also clear that the ambiguous act of closing aplant following the election of a union is not, absent aninquiry into the employer'smotive, inherentlydiscriminatory.Under this view of the facts which I must necessarilytake, therefore, it is obvious that the layoff which occurredon April 1 was but a natural consequence of the firm plansI find to have been initiated in December.23 Such being thecase, I would conclude and find that two separateelements of proof contained in the record bear norelevance to the alleged discriminatory layoff: (1) theeconomic, fiscal, and operational considerations presentedby both sides and (2) the evidence of Respondent'santiunion conduct and statementsafterthe Union hadarrived to establish union animus and motivation onRespondent's partwell in advanceof the Union's arrival.20 Elizabeth Sine,the prime mover in bringing in the Union,was the wife of Arlie Sine, one of the county judges who inDecember 1963 passed upon Respondent's request for a loan andwho were advised by the Company that itwas goingto dispose ofthe plantproperty2iCumberlandShoeCorp.,156 NLRB 1130 CompareTelecom,inc.,153 NLRB 830, andValley Forge Flag Co ,152 NLRB 1550,where the respective decisions to transferwork occurredafter theunion activityhad commenced,not in advanceof it, as here22TextileWorkersUnion vDarlington Mfg Co, 380 U S 263,269.23Pert Pillow Co.,152 NLRB 332 64DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to the considerable testimony, documents,and charts submitted, suffice it to say that my function is alimitedone. I do not presume to assess the correct mannerin which a corporation's books are to be kept or audited, orhow its product can be best fabricated and marketed, noram I equipped to pass final judgment upon policy mattersaffecting the profitable operation of a complex garmentcombine suchas isRespondent's. My function in this areais simply to determine whether or not Respondent kept itsbooks or operated its business with a policy of defeatingthe Union's activities. Having found that the Union was noteven contemplated when these operational, fiscal, andpolicy considerations were in the making and were beingexecuted, it is of no consequence to me how well or howpoorly they were executed, or how well or how poorly thebooks were keptso long asI am persuaded as I am, thatunionconsiderations were not also involved. Moreover, asthe substance of my finding with respect to the layoffwould support a conclusion that General Counsel hasfailed to establisha prima faciecase in this particular, thesame or similarevidence supplied by Respondent as anelementof its affirmative defense need not be consideredat all.24With respect to the conduct and statements which Ihave set forth above, it is to be noted at the outset thatSection 10(b) of the Act precludes me from finding them toconstitute violations of the Act. That is not to say that theyneed be ignored. In the proper context it would providemost significantbackground of motivation. But here itwould be appropriate to ask: "Motivation for what?" Here,I have already concluded that the motivation for the layoffoccurred in December, when theloan wasrefused, thebuildings put up for sale, and the dollar-duster productionprogram scuttled. As union or antiunion considerations didnot commence to evolveuntil lateJanuary they obviouslycouldhave no relevance to what preceded, and Iaccordingly reject the evidence, even as appropriatebackground for this phase of the subject matter.Having concluded, and I do, that the April 1 layoff wasdictated solely by the economic considerations detailedherein, however misguided or inaccurate they may haveproven to be, I shall recommend that so much of thecomplaintasallegesthe layoff to be an unlawfuldiscrimination under the Act be dismissed.2.The alleged discriminatory failure to recallIt isthe substance of my finding above that if theeconomic layoff was proper and devoid of unionconsiderations when it was initially determinedno amountof unionanimusthat may have thereafter been generatedcould discolor the original determination. Indeed that isthe very essence of the application of the concept of expost factolaw.Having said this much, can it nevertheless be said thatproper action, properly taken at the proper time canthereafter be used for grosser, hereantiunion,purposes?Clearly this is possible.Intheinstantcaseonce the Union appearedRespondent'sofficialsand supervisorsmade theiropposition to it quite evident. Thus Supervisor Turnerengaged insurveillance of themeeting atAdkins' homeand his wife thereafterengaged ina form of telephoneharassment. Plant Manager Herlong, Production Engineer24 StrydelIncorporated, 156NLRB 1185.McNeely, and Foreman Crews were seen to be checkingon those who wore union buttons, with Crewsmaking adisparagingremark about those who wore them. SimilarlyHerlong and Crews questioned the employees concerningthe Union, their membership in it and its activities, andthey implied that the Company would not bargain with itand that it could not be to their best advantage to belong.However grievous these statements and acts may be, Iperceivenothing inthem that would give the lie toeconomic and operational decisions made during themonth before the Union arrived, and perhaps 2 monthsbefore the statements and acts were committed. Nor am Ipersuaded that changes favorable to the employees hadbeen contemplated for that period between February 1and April 1 during which the offense conduct occurred.And finally, I must note that there is nothing in the recordto suggest that new employees have since been hired inpreference to those who had been laid off. Indeedemployee Rushing, one of those laid off for allegedlydiscriminatoryreasons,was recalled as a replacementwhen one of the retained employees was absent(supra,IV,E).Nonetheless, and even if there were evidence ofchanged or changing conditions, and I findnone,the factstill remainsthat Respondent's animustowards the Uniondid exist immediately before and after these people werelaid off. To the extent that itdidexist, I can properlyconclude that this attitude towards the Union and itsadherents would persist and would affect their recallprospects, if such ever developed. Indeed Crews'assertionto employee Rushing, aslate asJune 1(supra,IV, E) that he would have had full employment if he wereoutof the Union illustrates this very likelihood.Accordingly, while thereisnobasis on this record toconclude that anyone's recall has been impeded orprevented by Respondent's antipathy towards the Union itwould be reasonable to infer, and I do so from thebackground evidence supplied, that if reemployment wereever available then considerations of union membershipand activity would be a significant determinative.I shall recommend that the allegation of discriminatoryfailure to recall be dismissed, for reason of an absence ofany evidence that jobs or work were withheld for anyreason other than the economic ones which I have foundexisted at the outset. But in keeping with my findings withrespect to Rushing hereafter(infra,G, 3), and with myview of the significance of the background evidenceadduced, I shall recommend that there be established apreferentialhiring list consistingof the names of thoseemployees who were laid off and who will have requested,within a month of the Board's Order in this proceeding,that they be included thereon.3. Interference, restraint, and coercion with respect toemployee RushingIt is clear that Foreman Crews' interrogation of Rushingconcerning the currency of his union membership(supra,IV, E) was something more than idle curiosity. It wasCrews, it will be recalled, who on several previousoccasions had threatened dire results to those who wouldsignunioncardsorwould continue their unionmembership. Thistimehe not only inquired of Rushing asto his union membership, but coupled his remarks with anassuranceof continued employment if it were forsaken,and followed it up byterminatingRushing upon learning ofhis continuingmembership. Citation of authority is hardly BARNWELL GARMENT CO., INC.necessary to conclude that such conduct would not onlyinterfere with, restrain, and coerce Rushing in the exerciseof his statutory rights but it would do likewise to anyemployee who becomes aware of it. I accordingly concludeand find that by Crews' conduct Respondent has therebyviolated Section 8(a)(1) of the Act.V.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section IV,above, occurring in connection with the operations of theCompany described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.VI.THE REMEDYIhave found and conclude that Respondent, byinterrogatingemployeeRushing,assuringhim ofcontinued employment if he forsook the Union, andterminating him when he failed to do so, interfered withRushing and Respondent's employees generally andrestrained and coerced them in the exercise of theirstatutory rights. Accordingly, I shall not only recommendthat it cease and desist therefrom but affirmatively I shallrecommend that the Board impose its customary remedyin instances of unlawful discharge by reinstating MarvinRushing to the position which he held when lastterminated.25As previously noted I shall recommend that thecomplaint herein be dismissed as to those paragraphsalleging Respondent's discriminatory layoff of certain ofits employees on April 1, 1964, and its failure thereafter torehire them.With particular respect to the refusal torehire I am aware that the statements and conduct ofcertain of Respondent's officials and supervisors cannot,by Section 10(b) of the Act, constitute evidence of unfairlabor practices. Realities dictate, however, that shouldRespondent be in an economic position to rehireemployees at some future date its attitudes and intentions,asexpressedby this precluded evidence, wouldnevertheless constitute significant background that mightreasonably be considered to affect its future conduct.26Accordingly, and to safeguard the employees fromconsequences such as has already befallen employeeRushing whose reinstatement I have recommended, I shallrecommend that further affirmative action be taken.27 Itis recommended, therefore, that a preferential hiring listbe established and that listed thereon be such ofRespondent's employees laid off on April 1, 1964, asspecifically request that their names be so included, suchrequest to be made within 30 days of the Board's finalorder in this matter.28In all other respects, except as noted in this section, Ishall recommend that the complaint be dismissed.[Recommended Order omitted from publication.]25LatexIndustries, Inc, 132 NLRB 126LocalLodgeNo. 1424,InternationalAssociationofMachinists, AFL-CIO (Bryan Manufacturing Co.) v. N.L.R B.,362U.S. 411.27 Lundy Manufacturing Corporation,136 NLRB 1230.28 CfA. C. Rochat Corporation,150 NLRB 140265TRIAL EXAMINER'S SUPPLEMENTAL DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER, Trial Examiner: On March 16,1966, a Decision was issued by me in this proceedingfinding and concluding that Respondent herein, BarnwellGarmentCompany, Inc., a subsidiary of ColonialCorporation of America, had engaged in certain unfairlabor practices, and recommending that it cease and desisttherefrom and take certain affirmative action to remedysuch unfair labor practices. I likewise found andconcluded that Respondent's layoff of certain employeeson April 1, 1964, and its failure thereafter to recall themwas dictated solely by economic considerations and it wasfurther recommended that so much of the consolidatedcomplaint as alleged the discriminatory layoff and failureto recall employees be dismissed. However, in view ofsubsequent conduct which I found to constitute violationsof the Act it was recommended that a preferential hiringlistbe created containing the names of all such laid-offemployees who, within 30 days of the Board's Order,requested that their names be included. The case wastransferred to the National Labor Relations Board, hereincalled the Board, on the same day.Concurrentlywith the filing with the Board ofexceptions to my Decision the General Counsel of theBoard filed a motion to reopen the record for the receipt ofadditionalevidence,moving that the proceeding beremanded to me for the purpose of receiving additionalevidence bearing directly upon the reasons for curtailmentof Respondent's operations in April 1964. In due coursethe Board issued its order granting motion and remandingproceeding to the Regional Director for further hearingwherein it was ordered that a further hearing be heldbeforeme for the aforementioned purpose and that Iprepare and serve on the parties, upon the conclusion ofthe hearing, a Supplemental Decision containing findings,conclusions, and recommendations to the Board, basedupon evidence received pursuant to the Board's remandorder.Pursuant to notice a hearing was held before me inNashville,Tennessee.Allparties appeared and wereafforded full opportunity to be heard, to adduce relevantevidence, to examine and cross-examine witnesses, topresent oral argument, and to file briefs. Briefs were filedwith me on August 29 by counsel for Respondent and theGeneral Counsel.At the hearing before me it was developed that theadditional evidence referred to in the Board's Orderconsisted of testimony adduced in a hearing before TrialExaminer Sidney Sherman at Woodbury, Tennessee, inColonial Corporation ofAmenca,Case 26-CA-2256-1,-2,-3 and 2282, which hearing has not yet concluded. Uponmotion of counsel relevant portions of the transcript of thishearing were incorporated by reference into the record ofthe instant proceeding and have been considered fullyherein. Because it is my ultimate conclusion herein thatnone of the facts sought to be adduced at the furtherhearing before me are material to the conduct at Erin,Tennessee, previously considered, I am disposed to acceptand consider all testimony in both theColonialrecord andin the further hearing before me as if true. Upon the entirerecord as thus considered, therefore, I make the following: 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGSOF FACT AND CONCLUSIONS OF LAWA. Summary of Earlier FindingsInDecember 1963 Respondent was refused anexpansion loan for its Erin, Tennessee, plant by theHouston County Court, the body charged with theresponsibility of administering such matters. Respondentthereupon took steps to curtail its production of theprincipal item being manufactured at Erin, a duster orhousecoat which it wholesaled for a dollar. In late January1964 employee Elizabeth Sine, the wife of one of thecounty judges, sought out a representative of InternationalLadies'GarmentWorkers'Union,AFL-CIO, hereinreferred to as the Union, at its Nashville headquarters witha view to organizing the Company's employees at Erin.Upon facts more fully detailed in my original Decision itwas concluded that the economic and operationaldecisions which controlled the subsequent April 1, 1964,layoff were made and publicized a month before the Unionentered the picture. Accordingly, after consideration ofthisand the applicable precedents it was furtherconcluded that the layoff was but a natural consequence offirm plans that had been initiated in December 1963.Furthermore, because I had concluded that theRespondent's determinations were made in point of timebeforeany union animus was shown to have existed Iconcluded that evidence of an economic, fiscal, oroperational nature relating to Respondent's decision tocurtail was not relevant, nor could any more relevance beattached to evidence of the union animus which developedin point of timeafterthe determination had been made.Quite apart from the foregoing conclusions with respectto the economic nature of the curtailment of work whichnecessitated the layoff and subsequent failure to recallthose laid off, it was found that Respondent,after theadvent of the Union,indulged in conduct whichconstituted interference, restraint,and coercion inviolation of Section 8(a)(1) of the Act, and that the layoffand subsequent refusal to recall employee Rushing in June1964 constituted discrimination against him in violation ofSection 8(a)(3).Itwas nevertheless concluded that the economicconsiderations which provided the initial justification forthe disputed layoff had not thereafter changed;there beingno evidence of such change.Hence it could not besuggested that the intervening union animus onRespondent's part was the cause of its continuing failureto recall those whom it had legitimately laid off. It wasrecognized, however, that quite apart from any relevancethat the union animus might bear to the economic situationas it existed in the winter and spring of 1964, union animushadin fact developed as evidenced by the unfair laborpractices found by me. Certain remedial steps wereaccordingly recommended to protect the legitimately laid-off employees from future discrimination in the event theeconomic situation improved and their jobs becameavailable.To this end it was recommended that apreferential hiring list be established.B. Additional Evidence of Respondent's Union AnimusImplicit in General Counsel's motion to reopen therecord for the receipt of additional evidence is the'Woodburyis the location of a plantof Colonial Corporation ofAmerica,theRespondentipCase 26-CA-2256,et al. It isapproximately 115 miles from Erin.2General Counsel's brief quotes Melton as testifying before mediscovery of further evidence of Respondent'sunionanimus.Thus I am referred to testimonyin an unrelatedproceeding,ColonialCorporation of America(Case26-CA-2256, et al.), dealing with allegations of unfair laborpractices by the Colonial Corporation of America, theparentcorporationofRespondent.This testimonyconsisted of statementsrelatingto the Respondent'sactivitiesinErin,Tennessee, the subject matter of theinstantcase, and is attributed to Leonard Friedman, anofficer in both Respondent and the parent corporation, anda witnessin theinitital hearingbefore me. A presentationof this evidence relied on by General Counsel follows:Charles Edward Melton, a retiredbusinessman residinginWoodbury, Tennesses,' testified in theColonialhearingthat in the summer of 1964 he was approached by aWoodbury County judge who asked him if he would rent abuildingto a manufacturerseekingto locate in the area,Anderson Window Company. Melton thereafter received atelephone call from President Adams of the WoodburyBank of Commerce who told him he did not think Meltonshould rent to Anderson, "that they werehaving uniontrouble."Melton agreed and Adams continued theconversation, directing it to the Colonial Corporation.Thus, according to Melton, Adams said:So we-I talked about this, and he told me how thesituationwas there and what they had reduced downto.And any way, back to Colonial:goingto Colonial, Iin turncalled on Mr. Friedman, and he came over,practically the same thing Adams had told me aboutColonial having-that some Company had moved intoErin, Tennessee and brought a union with them, thatitgot into-made trouble with their plant there andthey had shut down from maybe three hundred, or350, whatever the figure was, down to about 40 or 50,and he didn'twant meto do that here, to bring it in,afraid that it wouldget intothe factory here and causeit-theunion to getinto the factory here, and, sohowever we lost our industry.Colonial.Q. Did he specifically use Erin, Tennessee?A.He used Erin, Tennessee, and some other city. Idon't know the other plant that they had a littletroublewith he used the example of what hadhappened.TRIAL EXAMINER: He had to cut the employmentat Erin, he had to cut the employment to 40 or 50?THE WITNESS: That's what he told me.Q. Did he give you the reason?A. The Union had come into there and was tryingto unionize the factory there. Now, whether he said itgot into it or was trying to get into it, I don't know. Idon't remember that part. It has been a couple ofyears and I don't remember.Q. And this occurred, you say, in 1964?A. In 64.At the hearing before me in July 1966 Melton was notqueried either on direct or cross-examination concerningthesesummer 1964 conversations with Adams orFriedman, but only with respect to conversations inOctober and November 1965.2with respect to the1964conversationA reading of the recorddiscloses that Melton in his testimonybeforeme was referring to aconversation withFriedman over a yearlater, inOctober orNovember 1965. BARNWELL GARMENT CO., INC.A review of theColonial Corporationrecord disclosesthatnothing relating to the Respondent's Erin plantoccurred in Woodbury between Melton's summer 1964conversationandNovember 1965. Arnold Cook, aWoodbury furniture merchant, testified in theColonialCorporationhearingandagainbeforeme that onNovember 19, 1965, Bank President Adams called himand invited him to attend a meeting of local merchants atthe bank. Adams told him "there had to be somethingdone about the situation in Woodbury, and if we lost thepayroll we would all be ruined," referring to the currentunionactivity at that plant.Cook testified at both hearings that he arrived at themeetingbefore it started. Forty to fifty merchants werepresent, including Friedman who was introduced to thegroup and addressed them. Thus, Cook testified before meconcerning Friedman's remarks:He started out by saying that the merger, or the dealwith Puritan was off, and he said that because it wasoff that they did not want to change the name of theplantinWoodbury because the people hadestablished the plant, and therefore, the deal was off.Q.What did he say after that?A. After that he said that he wanted to talk to usabout thesituationthat everyone knew about inWoodbury.Q. Alright. Continue.A.He talked, and he began with-he didn't saywhatthe situation was atthat time, but he began withsaying that everyone knew about the situation, and hesaid-I may not get these things in order, but Iremember he said that it was company policy thatthey would not work under a unionized labor. He wenton to say that on one occasion that even the Presidentof the United States couldn't force him to work undera union.He also made the statement that he hadclosed two companyplantsbecause the Union hadbeengoingin, because of union activity.Q. Did he say where these plants were?A.He gave the names of twoplants,but I cannotrecall the names of these plants.Friedman's testimony beforeme concerning thismeeting, while denying a number of statements attributedto him by Cook, included the following colloquy:A.A question was raised about the Erin plant.Q. A question was raised.Who raised thequestion?A. I do not know. I'll keep repeating it to you, if youwant me to.Iwas asked whether there was aunionat the Erinplant and I answered yes there was. That sameperson, I believe, then asked me how many people doyou have working there. I answered the question.Q.What was your answer?A. Fifty or sixty. I know that was my answerwithout having to recall it, because that's the groupand that's what I told them.Q. Did he ask you a secondquestion,how manypeople were there and how many people were therebefore the Union?A. Yes, sir.Q. Did you tell him then?A. I said several times that number.67A.When I was asked how many people we wereemploying at Erin, Tennessee I said about fifty orsixty. I did not go into further detail on that.Q. And then the next question about how many youonce employed?A. I explained that it was considerable times thatnumber. I did not go into detail.Q. Did anyone ask you any other question aboutErin?A. I do not think so. I don't recall any, anyway.Q. And you spoke about Erin, nothing about Erinaside from those two questions?A. I was asked did we have a union in Erin. That'sthe way the whole Erin situation came up in thatmeeting in the first place.Upon the conclusion of his speech which, it must beremembered,concernedColonialCorporation'sWoodbury plant, Friedman asked for questions from thegroup and, according to Cook, after telling the group to"band together, talk to your neighbors and friends and anyone you can come in contact,"3 departed.Following Friedman's departure from the meeting themerchants discussed and agreed upon the publication of afact sheet dealing with the current Woodbury laborsituation. The sheet was entitled "Fairy tales Or Facts."Included in it was the following:It is common knowledge that since the beginning ofColonial that this is a nonunion company and theywould not attempt to operate under a union. Thispolicy has been tested at Spring City, Altamont inErin.At Spring City in Altamont, the plants wereclosed and remained closed for several months andwere reopened only after demonstrations in force ofthe earnest desire on the part of the community to goback to work on the basis of Colonial policy. At Erin,where in excess of 360 were working, an election washeld and after seventeen months no contract has beensigned-employment is now fifty-four.ItisGeneral Counsel's contention that while thisdocument quoted above is the handiwork of localmerchants in Woodbury, Tennessee, in connection withthe current labor situation there, the title and contents ofthe fact sheet distributed by them contains words such as"fairy tales," and certain information peculiarly within theknowledge of and attributable to Friedman, both from hispersonal knowledge of company affairs and the fact thatsimilar words appeared to have been used in his speech atErin.4 Thus, states General Counsel's brief, corroborationisprovided to the statements reportedly made byFriedman to the merchants at the meeting, as quotedabove.C. ConclusionsThere can be no doubt but that Respondent bore animustowards the Union. That indeed was the substance of theconclusions in my earlier Decision in this matter, whereinI found that by interrogation, promises of benefit, and the3 In the hearing before me Friedman denied having made thisstatement.Two witnesses for the Respondent,Stringer andJennings, corroborate Friedman in this respect* See Trial Examiner'sDecision in this case,Friedman'sspeech of March 13.295-269 0-69-6 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscriminatory discharge of an employee, Respondent hadinterferedwith, restrained, and coerced its employeesspecifically because of this Union, and the employeemembershipin it,and where still other conduct might wellhave been viewed as further evidence of unionanimus andas equally unlawful conduct had it occurred within thepermissive statutory period.5 Accordingly, therefore, withrespect to the animus which I have already found, theadditional testimony of what occurredsometimeafter theevents in Erin, to wit the incidents at Woodbury in thesummer of 1964 and in November 1965, serves only toconfirm and fortify my finding of companyanimus.Because of its make-weightnature,however, I amdisposed to withhold credibilitydeterminationsas to thesematters,leavingto the Trial Examiner in theColonialCorporationcase the assessment of statements andconduct introduced into the record in his case.The extent and limitations of theunionanimus which Ifound are evident. Thus it should be recalled that theanimuswhich formed the basis of the unlawful conductfound by me was only disclosed after March 28, 1964. Andindeedamongthose incidents which I could not considerbecause of age(supra,fn.5),nothing that could havequalified as misconduct or evidenceof animuswas shownto have occurred prior to the interrogation of employeeClark by Plant Manager Herlong on February 1, 1964;6President Friedman's earlier speech to the employees onJanuary 31, having been found to contain no referencewhatever to the Union. Respondent's union animus hasbeen established, therefore, at a point of time after,but notduring or before,the period when the December 1963decision to curtail work was made and being put intoeffect,without evidence of intervening or a subsequenteconomic improvement.Itmust be recognized, that themostrecently adducedevidence of animus, after the fact though it may be, doesrefer back specifically to Respondent's operations which Ihave found, for lack of evidence to the contrary, to havebeeneconomicallymotivated-thecurtailmentofproduction. This is not to say, however, that whatwas saidin the summer of 1964 and November 1965 in Woodbury,Tennessee, may now be used as the sole substitute forcontemporaneous evidence. Thereis nothingin any recordto suggestthat in December 1963, or indeedat any timebeforeHerlong questioned Clark in February 1964,Respondent or any of its officers had knowledge of theUnion, little less bore animus towards it. What Iam askedto do here is to accept as such a substitute for this void ofknowledge something that was said far removed from thesite of the dispute at a much latertime,in a differentcontext for a different and possibly unlawful motive.Colonial Corporation and its president, Friedman, or thelocal merchants, may well have viewed a story about Erin,be the story true or false, to be of assistance to them intheirWoodbury problems. And indeed whether the storybe true or false suchstatementsabout Erin, when made inWoodbury, may well be found to constitute unlawfulconduct in theWoodbury context.That would be a mattertobe determined by the Trial Examiner hearing theWoodburycase.But to take what was said in Woodburyabout something which occurred in a differentcontext ahundred miles away aslong ago asa year and a half'LocalLodgeNo. 1424,InternationalAssociationofMachinists, AFL-CIO (Bryan Mfg. Co.) v N.L.R.B.,362 U.S 411.6TXD,sectionIV, D, 1.earlier, and use it as theonlyproof of what did occur, orthe reason for the occurrence, streteches the processes ofreasoning to the breaking point. The proffered evidence ofwhat was said about Respondent's activities at Erin in theinstant case is after the fact in every respect. I accordinglyreject it as not material to the issue of this case which isthe credibly established economic determination made inDecember 1963 by Respondent to curtail the work at itsErin plant. Instead, I would conclude and find that thetestimony adduced before me constitutes, if believed, afortuitous use by Colonial Corporation, by Friedman, andby the local merchants of a past event, taken out ofcontext, in a subsequent unrelated situation for a possiblyunlawful purpose.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions oflaw, and upon consideration of the entire record in thiscase and those portions of the record inCase 26-CA-2256,includedhereinbystipulation,Ireaffirmtherecommendations contained in my original Decision.Nalco ChemicalCompanyandInternationalUnion ofOperatingEngineers,LocalNo. 564, AFL-CIONalco Chemical CompanyandInternationalUnion ofOperatingEngineers,LocalNo. 564, AFL-CIO. Cases 23-CA-2172 and23-RC-2515.February21, 1967DECISION,ORDER,AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND JENKINSOn July 22, 1966, Trial Examiner Horace A.Ruckel issued his Decision in the above-entitledproceeding, finding thatRespondent had notengaged in certain unfair labor practices alleged inthe complaint and recommending dismissal of thecomplaint in its entirety, as set forth in the attachedTrial Examiner's Decision. He also recommendedthatPetitioner'sObjection 1 to the election bedismissed. Thereafter, the General Counsel filedexceptions to the Decision and a supporting brief,and Respondent filed a brief in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and163 NLRB No. 19